Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 3, 2017

                                       No. 04-17-00579-CV

                                            Lee ROBIN,
                                             Appellant

                                                 v.

                             M & T BANK CORPORATION, et al,
                                       Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI19825
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The clerk’s record was due October 13, 2017, but was not filed. On October 13, 2017,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. We therefore ordered appellant to
provide written proof to this court that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the
clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). In
response to our order, appellant filed proof of payment for the clerk’s record. Accordingly, we
ORDER the district clerk to file the clerk’s record in this court on or before December 4, 2017.

        Additionally, the reporter’s record was due in this court October 13, 2017, but on October
10, 2017, the court reporter filed a notification of late record stating the record would not be filed
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and appellant is not entitled to the record without paying the fee. See TEX. R. APP. P.
34.6(b), 35.3(b). Just as with the clerk’s record, we ordered appellant to provide written proof to
this court that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). We advised appellant that if he
failed to respond within the time provided, his brief would be due thirty days after the date the
clerk’s record is filed, and this court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See id. R. 37.3(c).
Appellant did not respond to this order, so on October 31, 2017 and November 1, 2017, the
clerk’s office of this court contacted counsel for appellant, leaving a message to contact the court
with regard to the reporter’s record. As of the date of this order, we have received no response.
We therefore ORDER appellant to file his brief in this court thirty days after the date the
clerk’s record is filed. As previously advised, because appellant has failed to pay or make
arrangements to pay for the reporter’s record — or show he is entitled to the record
without prepayment of the reporter’s fee — this court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See
id.

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court